728 N.W.2d 450 (2007)
Arnie G. SCHAEFER, Plaintiff-Appellant,
v.
BORMANS, INC., Defendant-Appellee.
Docket No. 132716. COA No. 270935.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 2, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike appellee's brief is DENIED.